Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tingting Liu on 07/13/2022.

The application has been amended for claims as follows: 

1 (Currently Amended). A substrate storing container comprising:
a container main body having formed inside thereof a substrate storing space that can store a plurality of substrates, and having formed at one end portion thereof an opening circumferential portion at which a container main body opening portion that is in communication with the substrate storing space is formed; and
a lid body that is removably attached to the opening circumferential portion and can close the container main body opening portion in a positional relationship surrounded by the opening circumferential portion,
wherein the opening circumferential portion includes 
the lid body includes
a lid body main body, and
pair of latching mechanisms are respectively engaged with 
the pair of latching mechanism includes
engagement latches that are engaged/disengaged by advancing to and retreating from the pair of engagement concave portions and move toward/away from the other end portion with respect to the one end portion of the container main body in the pair of engagement concave portions,
engagement latch lifting/lowering cams that cause the engagement latches to advance to and retreat from the pair of engagement concave portions and cause the engagement latches in the pair of engagement concave portions to move toward/away from the other end portion of the container main body by advancing and retreating in a direction in which the engagement latches advance and retreat, and
a rotating cam that causes the engagement latch lifting/lowering cams to advance and retreat in the direction in which the engagement latches advance and retreat by rotating, and
the engagement latch lifting/lowering cams include engagement latch connection portions that cause the engagement latches to be engaged with the pair of engagement concave portions and thereafter cause the engagement latches to approach the other end portion of the container main body by moving in a direction in which the engagement latches approach the pair of engagement concave portions and thereby a rotational force for rotating the rotating cam, sliding of the plurality of the substrates against each other and infiltration of particles inside the substrate storing container are reduced. 

2 (Currently Amended). The substrate storing container according to claim I, wherein a locking roller which is engaged with and locked to each of the pair of engagement concave portions is provided in a tip end portion of each of the engagement latches.

3 (Currently Amended). The substrate storing container according to claim 1, wherein the lid body has a 
a bottom portion of each of the pair of engagement concave portions has a V shape in a section parallel to the lid body outer face or the lid body inner face, and
a part which is a part of a tip end portion of each of the engagement latches and abuts a part of an engagement concave portion forming portion of the opening circumferential portion forming the bottom portion of each of the pair of engagement concave portions when each of the engagement latches is in the engagement position has a V-shaped end face that matches the bottom portion of each of the pair of engagement concave portions.

 4 (Currently Amended) The substrate storing container according to claim [[1]] 2, wherein [[a]] the tip end portion of each of the engagement latches is made of a material having a low coefficient of static friction.

5 (Currently Amended). The substrate storing container according to claim 4, wherein the tip end portion of each of the engagement latches has a low coefficient of static friction by being subjected to embossment.


Allowable Subject Matter
2.	1-5 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a substrate storing container comprising “the engagement latch lifting/lowering cams include engagement latch connection portions that cause the engagement latches to be engaged with the pair of engagement concave portions and thereafter cause the engagement latches to approach the other end portion of the container main body by moving in a direction in which the engagement latches approach the pair of engagement concave portions and thereby a rotational force for rotating the rotating cam, sliding of the plurality of the substrates against each other and infiltration of particles inside the substrate storing container are reduced” in combination with other limitations as a whole.

Claims 2-5 are also allowed being dependent on allowed claim 1.

The closet prior arts on records Fujimoro et al. (US Patent 6,105,782), Hasegawa et al. (US PGPUB 2009/0026109 A1), Obayashi et al. (US PGPUB 2006/0278564 A1), Matsutori et al. (US PGPUB 2005/0133402 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897